Case 1:19-cv-01459-DLI-SMG Document 7 Filed 08/10/19 Page 1 of 2 PageID #: 30



Sheehan & Associates, P.C.
Spencer Sheehan
spencer@spencersheehan.com
(516) 303-0552

United States District Court
Eastern District of New York                               1:19-cv-01459-DLI-SMG
Leslie    Bowman, Angela Cosgrove
individually and on behalf of all others
similarly situated
                                Plaintiffs

                  - against -                            Notice of Voluntary Dismissal

Claire's Stores, Inc.
                                Defendant

        Plaintiffs gives notice this action is voluntarily dismissed with prejudice. Fed. R. Civ. P.

41(a)(1)(A)(i).

Dated: August 10, 2019
                                                                Respectfully submitted,

                                                                Sheehan & Associates, P.C.
                                                                /s/Spencer Sheehan
                                                                Spencer Sheehan
                                                                505 Northern Blvd., Suite 311
                                                                Great Neck, NY 11021
                                                                (516) 303-0552
                                                                spencer@spencersheehan.com
                                                                E.D.N.Y. # SS-8533
                                                                S.D.N.Y. # SS-2056
Case 1:19-cv-01459-DLI-SMG Document 7 Filed 08/10/19 Page 2 of 2 PageID #: 31



1:19-cv-01459-DLI-SMG
United States District Court
Eastern District of New York

Leslie Bowman, Angela Cosgrove individually and on behalf of all others similarly situated


                                       Plaintiffs


         - against -


Claire's Stores, Inc.

                                        Defendant




                               Notice of Voluntary Dismissal


                                   Sheehan & Associates, P.C.
                               505 Northern Blvd., #311
                                  Great Neck, NY 11021
                                  Tel: (516) 303-0552
                                     Fax: (516) 234-7800



Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
under the circumstances, the contentions contained in the annexed documents are not frivolous.

Dated: August 10, 2019
                                                                       /s/ Spencer Sheehan
                                                                        Spencer Sheehan
